Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore (US 2005/0233797).

Claim 1: Gilmore teaches a computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane, the method comprising: 
Providing, by a first party, an interpretable identifier, wherein the interpretable identifier corresponds to an instant win lottery game(-Wherein the ‘first party’ is the cashier/clerk that provides the physical ticket with identifier to the customer- Gilmore Figures 2A-2B; Elements 25, 26; Paragraphs [0049], [0059]); 
Receiving from a second party a dispense request message for an instant win lottery ticket, wherein the instant win lottery ticket is associated with the instant win lottery game (-Describing the presentation of the token by the ‘second party’ customer to the first party cashier/clerk-  Gilmore Figures 2B, 3; Element 36); and 
sending, by the first party, an instant win lottery ticket dispense request, wherein the instant win lottery ticket dispense request causes an instant win lottery ticket dispenser to dispense the instant win lottery ticket (-wherein the ‘first party’ of the cashier/clerk processes the transaction Gilmore Figure 3; Elements 42, 58; Paragraphs [0018], [0047]).  

Claim 2: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the request for the instant win lottery ticket is received from a point of sale (Gilmore Paragraphs [0061]-[0062]).  

Claim 3: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the instant win lottery ticket dispenser is located at the point of sale check-out lane(Gilmore Figure 10; Elements 116, 118; Paragraphs [0084], [0085] ).  

Claim 4: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 3, wherein the instant win lottery ticket dispenser is a third-party's device(-wherein the dispensers utilize may include those of Scientific Games International which is a third party to at least convenience and grocery stores- Gilmore; Paragraph [0047]).

Claim 5: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the instant win lottery ticket is dispensed at the check-out lane (Gilmore Figure 10; Elements 116, 118; Paragraphs [0084], [0085]).  

Claim 6: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, further comprising delaying sending the instant win lottery ticket dispense request for a period of time after receiving the request for an instant win lottery ticket (-requests are accumulated and transmitted as a batch after a period the inherent period of time it takes to scan all UPCs located in a customer basket- Gilmore Figure 4; elements 48, 50, 57; Paragraph [0061]).  

Claim 8: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, further comprising sending, by the first party a ticket dispense status update message (-internal update- Gilmore Figures 3, 5; Elements 58, 59; Paragraph [0062] & -additionally encompassing external updates- Gilmore Paragraphs [0048], [0069], [0070]).  

Claim 9: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 8, further comprising initiating by the first party a wait timer prior to sending the ticket dispense status update message (-wherein periodic updates encompass the expiration of a time period prior to updating- Gilmore Paragraphs [0048], [0069], [0070]).  

Claim 10: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the instant win lottery ticket dispense request is sent to the instant win lottery ticket dispenser (Gilmore Figures 3, 5; Element 56; Paragraphs [0018], [0047]).  

Claim 11: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the instant win lottery ticket dispense request is sent to a third party which controls the instant win lottery ticket dispenser (-wherein the ticket dispensing system processing id performed by a third party component to the POS and customer- Gilmore Figure 7; Element 16; Paragraph [0045], [0047], [0078] & Gilmore Paragraphs [0075]-[0076]). 
 
Claim 12: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, further comprising sending, by the first party, an activation request response message to the point of sale (Gilmore Figure 7; Elements 56, 58; Paragraphs [0047], [0062]).

Claim 16: Gilmore teaches a computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane, the method comprising: 
Providing, by a first party, an interpretable identifier, wherein the interpretable identifier corresponds to an instant win lottery game (-Wherein the ‘first party’ is the cashier/clerk that provides the physical ticket with identifier to the customer- Gilmore Figures 2A-2B; Elements 25, 26; Paragraphs [0049], [0059]); 
Receiving, from a second party, a request for an instant win lottery ticket, wherein the instant win lottery ticket is associated with the instant win lottery game (-Describing the presentation of the token by the ‘second party’ customer to the first party cashier/clerk-  Gilmore Figures 2B, 3; Element 36); 
sending, by the first party, an instant win lottery ticket dispense request, wherein the instant win lottery ticket dispense request causes an instant win lottery ticket dispenser to dispense the instant win lottery ticket (-wherein the ‘first party’ of the cashier/clerk processes the transaction- Gilmore Figure 3; Elements 42, 58; Paragraphs [0018], [0047]); and 
receiving, from a third party, a dispense message, wherein the dispense message comprises information concerning instructions sent to the instant win lottery ticket dispenser (-wherein the dispenser is the ‘third party’ that sends  a message concerning the dispense or print of the requested ticket -Gilmore Figure 5; Element 59, 79, 63; Paragraphs [0062], [0068], [0069]).  

 

Claim 18: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 16, wherein the third party controls the instant win lottery ticket dispenser(-wherein the ticket dispensing system processing id performed by a third party component to the POS and customer- Gilmore Figure 7; Element 16; Paragraph [0045], [0047], [0078] & Gilmore Paragraphs [0075]-[0076]).  

Claim 19: Gilmore teaches a system for distributing instant win lottery tickets at a point of sale check-out lane comprising: 
a computer system, wherein the computer system comprises a central processor unit which executes stored executable instructions(Gilmore Paragraphs [0040]-[0042], [0100]) which cause the computer system to: 
provide, by a first party, an interpretable identifier, wherein the interpretable identifier corresponds to an instant win lottery game game (-Wherein the ‘first party’ is the cashier/clerk that provides the physical ticket with identifier to the second party customer- Gilmore Figures 2A-2B; Elements 25, 26; Paragraphs [0049], [0059]); 
receive, from a second party, a request for an instant win lottery ticket, wherein the instant win lottery ticket is associated with the instant win lottery game (-Describing the presentation of the token by the ‘second party’ customer to the first party cashier/clerk-  Gilmore Figures 2B, 3; Element 36); and 
send, by the first party, an instant win lottery ticket dispense request, wherein the instant win lottery ticket dispense request causes an instant win lottery ticket dispenser to dispense the instant win lottery ticket (-wherein the ‘first party’ of the cashier/clerk processes the transaction Gilmore Figure 3; Elements 42, 58; Paragraphs [0018], [0047])

Claim 20: Gilmore teaches the system for distributing instant win lottery tickets at a point of sale check-out lane of claim 19, wherein the computer system is further caused to: 
receive, from a third party, a dispense message, wherein the dispense message comprises information concerning instructions sent to the instant win lottery ticket dispenser (-wherein the dispenser is the ‘third party’ that sends  a message concerning the dispense or print of the requested ticket -Gilmore Figure 5; Element 59, 79, 63; Paragraphs [0062], [0068], [0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 2005/0233797) as applied to at least claims 1-6, 8-12, and 16-20 above and further in view of Swinkels et al (US 2016/0381651).

Claim 7:   The combination of Gilmore & Swinkles teaches the invention as presented above including the incorporation of a delays in transmitting ticket dispensing requests based on the time period required to scan all codes from a user’s cart (Gilmore Figure 4; elements 48, 50, 57; Paragraph [0061]).  While the prior art of Gilmore does not explicitly teach further delaying the ticket dispensing request by period of time is one second, two seconds, three seconds, or some portions thereof, Swinkles teaches that this feature was known at the time of invention and provides the benefit of lessening network congestion in networks (Swinkles Paragraph [0047]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have delayed transmission of ticket dispensing requests in Gilmore by a time offset of up to 1 second, as taught by Swinkles in order to provide the expected and predictable result of reducing network congestion.
 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 2005/0233797).as applied to at least claims 1-6, 8-12, and 16-20 above, and further in view of Guziel (US 2012/0089468).
Claim 13: The combination of Gilmore & Guziel teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the interpretable identifier is scanned by a consumer's device and wherein the consumer's device uses a mobile application to communicate a desired instant win lottery ticket for purchase (Guziel Figure 1; Abstract; Paragraphs [0038], [0039]-[0047], [0063]).  
		Gilmore teaches the computer implemented method for distributing instant win lottery tickets as cited above with regards to at least claim 1.  While Gilmore is silent regarding the use of a consumer device and associated mobile application to communicate the desired lottery ticket for purchase, Guziel teaches that this feature was known at the time of invention (Guziel Figure 1; Abstract; Paragraphs [0038], [0039]-[0047], [0063]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the consumer device and mobile application for selecting lottery purchases as taught by Guziel in the invention of Gilmore in order to lessen the waste and restocking activity associated with the collection and redemption of paper tokens by players in Gilmore.
 
Claim 14: The combination of Gilmore & Guziel teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 13, further comprising assigning a unique reference ID to the desired instant win lottery ticket for purchase (-UPC- Gilmore Figures 2A-2B, 4; Elements 26, 42; Paragraphs [0049], [0059], [0061] )

Claim 15: The combination of Gilmore & Guziel teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 14, further comprising sending the unique reference ID to the point of sale (-UPC- Gilmore Figures 2A-2B, 4; Elements 26, 42; Paragraphs [0049], [0059], [0061] ).  
Response to Arguments
Applicant's arguments filed August 26th, 2022 have been fully considered but they are not persuasive. 
Commencing on pages 7-9 of the applicant’s reply the applicant proposes that amendments directed to requiring one party to receive a dispense request message and a different party to send a lottery ticket dispense request as now reflected in the amended claims as not being anticipated by the prior art of Gilmore under 35 U.S.C. §102  because Gilmore is further characterized as teaching that these actions are performed by the same party.  The applicant further proposes that since claims 1-16, and 18-20 either incorporate these features directly or respectively through claim dependency that the listed claims are not anticipated by the prior art of Gilmore.
Responsive to the preceding it is respectfully noted that exemplary claim 1 speaks to receiving from a second party a dispense request but not specify the part receiving the dispense request as proposed.   The exemplary claim do reflect requiring a first party to send the dispense request.  Accordingly, as reflected in the rejection presented herein above, the claims require a second party to transmit the dispense request message, and a first party to send a dispense request to the ticket dispensing machine.  With correlation to the prior art of Gilmore the claimed features are understood to at least describe the second party of the customer conveying the scannable token to the first party of the vendor and the first party of the vendor directing the ticket printer to print the lottery ticket.  Accordingly, the argued features do not fairly support the proposed separation between claims 1-16, and 18-20 and the prior art of Gilmore as proposed.
Continuing on pages 9 through 11, the applicant argues that the rejection of claims 7 and 13-15 are not obvious in view of the previous applied prior art combinations under section 35 U.S.C. §103 based on the inclusion of amended features argued with respect to the anticipation of claims under 35 U.S.C. §102.
Responsive to the preceding it is respectfully noted that as the amended features have been demonstrated as correlating to elements of the base reference of Gilmore in the preceding remarks and rejections presented herein above, the proposed separation based on the absence of these feature is not fairly supported.

In view of the preceding the rejection of claims is respectfully maintained as presented herein above



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715